01/07/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0402
                     CAUSE NO. DA 21-0402

THOMAS MANN POST NO. 81 OF
THE AMERICAN LEGION,
DEPARTMENT OF MONTANA, a
Montana public benefit corporation, and
the TOWN OF CULBERTSON, a
political subdivision of the State of
Montana,                                         ORDER GRANTING APPELLEE
                                                    AMERICAN LEGION’S
            Plaintiffs, Counterdefendants,          SECOND MOTION FOR
            and Appellees,                           EXTENSION OF TIME
       v.
KNUDSEN FAMILY LIMITED
PARTNERSHIP,
            Defendant, Counterclaimant,
            and Appellant.

      Upon consideration of the motion of seeking an extension of time filed by

Appellee Thomas Mann Post No. 81 of the American Legion, Department of

Montana (the “Legion”), the motion being unopposed, and for good cause shown,

      The Legion’s Motion for a 30-day extension of time to file its response brief

is GRANTED. Appellee Legion’s response brief shall be filed on or before

February 16, 2022.

              ELECTRONICALLY SIGNED AND DATED BELOW




                                                                       Electronically signed by:
                                             1                               Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            January 7 2022